Title: Report on the Accounts of the Commissioners of Loans of Their Payment for Clerk Hire and Stationery, [16 January 1794]
From: Hamilton, Alexander
To: Speaker of the House of Representatives



Treasury DepartmentJanuary 16th. 1794.[Communicated on January 16, 1794]
Sir,
[To the Speaker of the House of Representatives]

I have the honor of transmitting herewith the general Statement required by the House of Representatives, pursuant to their resolution of the 10th. instant, and to be
with perfect respect Sir,   Your most obedient Servant

Alexander HamiltonSecy. of the Treasury.
The HonorableThe Speaker of the House of Representatives.

